PD-1341-14
                                                       COURT OF CRIMINAL APPEALS
                                                                       AUSTIN, TEXAS
                                                     Transmitted 10/13/2015 4:40:55 PM
                                                      Accepted 10/14/2015 10:41:05 AM
                                                                        ABEL ACOSTA
         APPELLANT REQUESTS ORAL               ARGUMENT/                        CLERK
              ORAL ARGUMENT GRANTED


         IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                 ______________________________
                            No. PD-1341-14
                   _______________________________
                                                                 October 14, 2015

                    STACY STINE CARY, Appellant

                                   v.

                   THE STATE OF TEXAS, Appellee

   On Appeal from the Court of Appeals, Fifth District of Texas at Dallas
                 Court of Appeals No. 05-12-01421-CR
__________________________________________________________________


            APPELLANT’S NOTICE OF COUNSEL’S
            APPEARANCE FOR ORAL ARGUMENT




                                 John M. Helms
                                 Texas Bar No. 09401001
                                 BRODEN, MICKELSEN, HELMS &
                                 SNIPES, LLP
                                 2600 State Street
                                 Dallas, Tx 75204
                                 Tel: (469) 951-8496
                                 Fax: (214) 720-9594
                                 john@johnhelmslaw.com

                                 ATTORNEY FOR APPELLEE,
                                 STACY STINE CARY

NOTICE OF APPEARANCE—Page 1
TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL
APPEALS:

      Undersigned counsel will appear for oral argument in this case on November

4, 2015 at 9:00 a.m.

                                    Respectfully submitted,


                                    ____/s/ John M. Helms____________
                                    John M. Helms
                                    Texas Bar No. 09401001
                                    BRODEN, MICKELSEN, HELMS &
                                    SNIPES, LLP
                                    2600 State Street
                                    Dallas, Tx 75204
                                    Tel: (469) 951-8496
                                    Fax: (214) 720-9594
                                    john@johnhelmslaw.com

                                    ATTORNEY FOR APPELLANT,
                                    STACY STINE CARY




NOTICE OF APPEARANCE--Page 2
                          CERTIFICATE OF SERVICE

       Pursuant to Rule 9.5(b)(1) of the Texas Rules of Appellate Procedure, I
certify that if the email address of the attorney designated below is on file with the
electronic filing manager, a true and correct copy of the foregoing notice was
served electronically by that electronic filing manager, on the following attorney
via electronic mail:

Joseph P. Corcoran
Joseph.Corcoran@TexasAttorneyGeneral.gov

      I also hereby certify that if the email address for the designated attorney is
not on file with the electronic filing manager, a true and correct copy of the
foregoing pleading was served by email addressed to:

Joseph P. Corcoran
Joseph.Corcoran@TexasAttorneyGeneral.gov


                                              ____/s/ John M. Helms____________
                                              John M. Helms




NOTICE OF APPEARANCE—Page 2